United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 23, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-11494
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RONALD EDWARD STEWART,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:04-CR-61-ALL
                        --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Ronald Edward Stewart appeals from his guilty-plea

conviction for two counts of bank robbery.     He argues that the

district court committed plain error by sentencing him as a

career offender, pursuant to U.S.S.G. § 4B1.1(b)(C), based upon

his two prior Texas state convictions for burglary of a

habitation.    As Stewart concedes, this issue is reviewed only for

plain error because he did not object on this basis in district

court.   See United States v. Garcia-Cantu, 302 F.3d 308, 310 (5th


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-11494
                                  -2-

Cir. 2002); see also United States v. Villegas, 404 F.3d 355, 363

(5th Cir. 2005).    The district court did not commit plain error

on this basis.     See United States v. Hornsby, 88 F.3d 336, 339

(5th Cir. 1996).

     Stewart also contends that, because his sentence was

increased based upon the finding that he was a career offender,

his Sixth Amendment rights were violated and he should be

resentenced under the mandatory federal Sentencing Guidelines

without reliance upon the career-offender finding.    As he

concedes, his argument is foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224 (1998), and by United States v.

Scroggins, 411 F.3d 572 (5th Cir. 2005).

     Accordingly, the judgment of the district court is AFFIRMED.